Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered June 29, 2022 for the patent application 17/316,428.   


Status of Claims

Claims 2 – 21 are pending in the application.
Claims 2 - 6, 8 – 18, 20 and 21 are currently amended in the application.
Claim 1 is cancelled in the application without prejudice or disclaimer.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2 – 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 2 - 21 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 2 and computer readable claim 15.   Claim 9 recites the limitations of:

( A ) identifying, via a digital wallet, an event based on a comparison between a balance on a first card of the digital wallet and a predetermined amount; 
( B ) determining, via the digital wallet, a relationship between the first card and a second card within the digital wallet, the relationship established based on a user interface action received via a user interface associated with the digital wallet, the user interface action connecting a first representation of the first card and a second representation of the second card displayed on the user interface; 
( C ) analyzing, the relationship between the first card and the second card, wherein the analyzing comprises determining a flow of funds between the first card and the second card defined by a direction of the user interface action; and
( D ) in response to the identifying the event and based on the relationship, reloading, by the digital wallet, the first card with funds associated with the second card.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 9 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 2 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the user interface or any of the bolded limitations in claim 9 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 2 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “monitoring” step are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 9, limitation ( A ), ( B ) and ( D ) above in Applicant’s specification para [0003], which discloses “A digital wallet generally refers to an electronic device or software application running on an electronic device that allows a user to store and manage digital versions of credit cards, debit cards, gift cards, identification cards, and other digital wallet assets. For example, a user can enter information about a physical card into a digital wallet software application to create a corresponding virtual digital wallet card asset. The user then may access and present the virtual card, for example, using  a smart phone or other portable computing device without carrying around a wallet or the physical card itself.“.  

Also, claim 9, limitation ( B ) and ( C ) above in Applicant’s specification para [0033], which discloses “In an example, a digital wallet management system 130, 130A, 130N may include a user interface (UI) management  module 140, a request processor module 150, a digital wallet management module 160, and a transaction processor module 170. In some examples, functionality associated with UI management module 140, request processor module 150, digital wallet management module 160, and transaction processor module 170 may be combined, divided, and organized in various arrangements on one or more computing devices.“.   Similar arguments apply to claims 2 and 15.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 2, 9 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 2 , 9 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 2, 9, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claims 3 – 8, 10 – 14 and 16 - 21 are also rejected under 35 U.S.C. 101.  Dependent claims 3 – 8, 10 – 14 and 16 - 21 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 2, 9 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3 – 7, 10 – 13, 17 - 19 and 21 clearly further define the abstract idea as stated above and claims 8, 14, 17 and 20 further define extra-solution activities such as presenting data and transmitting/receiving data.  Furthermore, dependent claims 3 – 8, 10 – 14 and 16 - 21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 2 –  21 are not seen to be statutory.


Response to Arguments

Applicant's arguments filed with an amendment on June 29, 2022 have been fully considered but they are not persuasive.  

Applicant Argument: 
“Similar to Claim I in Example 42, the additional elements recited in amended claim 2 herein enables a digital wallet to determine relationships among different digital assets based on gesture inputs received via a user interface of the digital wallet. Based on the determined relationships, the digital wallet may automatically perform transactions associated with the digital assets without requiring further input from the user, in response to detecting a predetermined event. Thus, the elements as a whole provides a specific improvement over prior digital wallet systems.“, (see page 10 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  This judicial exception is not integrated into a practical application.  In Example 42, the claim as a whole merely describes how to generally “apply” the concept of storing and updating patient information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696